Citation Nr: 0502546	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-00 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the hands.

2.  Entitlement to service connection for residuals of 
frostbite of the feet, to include arthritis.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of frostbite of the right ear.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of frostbite of the left ear.  


REPRESENTATION

Veteran represented by:  National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from May 1950 to April 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 RO decision, which denied service 
connection for Dupuytren's contractures of the hands and 
residuals of frostbite of the feet to include arthritis, and 
which granted service connection for residuals of frostbite 
of the ears and assigned a 10 percent rating for each ear.  
The veteran appeals for service connection and for higher 
ratings.  
 
This case also comes to the Board on appeal from a July 2002 
RO decision, which denied service connection for a bilateral 
knee disability.  

It is noted that the veteran also appealed the RO's rating 
decision of October 2001 in regard to a grant of service 
connection for residuals of frostbite of the hands with 
arthritis, and an assignment of a 20 percent rating for each 
hand, effective in December 2000.  However, in a January 2004 
rating decision, the RO granted a 30 percent rating for each 
hand, effective in December 2000, and noted that the rating 
assignments were the maximum schedular ratings permitted for 
residuals of cold injury and represented the evaluations 
sought by the veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On VA Form 9, Appeal to Board of Veterans' Appeals, received 
by the RO in December 2002 and July 2003, the veteran 
requested a personal hearing at the RO before a Veterans Law 
Judge (Travel Board hearing) in regard to all issues on 
appeal.  

In a letter dated in January 2003, the RO acknowledged the 
veteran's hearing request and informed him that he was placed 
on a Travel Board hearing list.  The RO also stated that it 
would notify the veteran of the time and place of his hearing 
when a hearing date became available.  A review of the claims 
folder does not show that the veteran was ever scheduled for 
a hearing.  In view of the foregoing, the appeal must be 
returned to the RO so that the veteran can be scheduled for a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
personal hearing at the RO before a 
Veterans Law Judge.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



